UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RICHARD ARMSTRONG,

                              Plaintiff,                             19-CV-11676 (CM)
                     -against-                          ORDER DIRECTING PAYMENT OF FEE
                                                          OR AMENDED IFP APPLICATION
B&H PHOTO, ET AL.,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request authorization to proceed without prepayment of fees, submit a signed IFP application.

See 28 U.S.C. §§ 1914, 1915.

        Plaintiff submitted an IFP application, but his responses do not establish that he is unable

to pay the filing fees. Plaintiff states that in addition to his gross salary of $2,000 month, he has

also received within the past year income from a pension, annuity, life insurance, gift,

inheritance, or other source. Plaintiff fails to answer questions on the IFP application about

whether he receives any rental income or disability or worker’s compensation benefits. Plaintiff

thus fails to show that he is unable pay the filing fees for this action.

        Accordingly, within thirty days of the date of this order, Plaintiff must either pay the

$400.00 in fees or submit an amended IFP application. If Plaintiff submits the amended IFP

application, it should be labeled with docket number 19-CV-11676 (CM), and address the

deficiencies indicated above by providing facts to establish that he is unable to pay the filing

fees. If the Court grants the amended IFP application, Plaintiff will be permitted to proceed

without prepayment of fees. See 28 U.S.C. § 1915(a)(1).
       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. No summons shall issue at this time. If Plaintiff

fails to comply with this order within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    December 27, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
